DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Lubricating System of a Transmission System for an Electric Vehicle.

Claim Objections
Claim 7 is objected to because there appears to be a typo at “a the acceleration” in line 4.  Appropriate correction is required.
Claim 12 is objected to because there appears to be a missing punctuation mark between line 7 and line 8 at “the vehicle a heat exchanger”.  Appropriate correction is required.
Claim 18 is objected to because there appears to be a typo at “the a second portion” in line 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vehicle acceleration" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a first predetermined set point” in the last line, it is unclear if this is the same, or different, limitation as that already recited in line 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 12, 13, 15, 17, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gianone et al. (CN 101936383 A). Gianone discloses: 
Re claim 1, a transmission system (10) for an electric vehicle (the lubrication assembly and transmission of Gianone is capable of being used in an electric vehicle) comprising: a gearbox (12) containing gears (16,28) and a lubricating fluid (38); a pump (20) for supplying and removing lubricating fluid from the gear box (par [0026]), wherein operation of the pump is controlled by a controller (26); a reservoir (18) for storing lubricating fluid; wherein the controller is configured to control the pump so that a first portion of the lubricating fluid is transferred from the reservoir toward the gear box when the acceleration exceeds a first predetermined set point (par [0026] describes transferring a first portion oil from 18 to 12 during high power and torque, this is indicative of a threshold where the controller would initiate the pumping process; par [0029] describes the power and torque being derived from accelerator/throttle opening, the first predetermined set point is calculated by the controller based on the measured accelerator/throttle opening from the sensor); and wherein the controller is configured to control the pump so that a second portion is transferred from the gear box to the reservoir when the vehicle acceleration has returned below a second predetermined set point after the acceleration exceeds a first predetermined set point (par [0026] describes transferring a second portion oil from 12 to 18 during low-medium power and torque, this is indicative of a threshold where the controller would initiate the pumping process; par [0029] describes the power and torque being derived from accelerator/throttle opening, the second predetermined set point is calculated by the controller based on the measured accelerator/throttle opening from the sensor).
Re claim 4, further comprising a motor (par [0061]) for driving the pump.
Re claim 5, wherein the controller directly controls the operation of the motor to thereby control the pump (fig. 1 shows a control line extending from 26 to 20 and par [0061] describes the motor driving the pump).
Re claim 6, wherein the controller is connected to a vehicle data communication bus (40,42,44), and wherein the data communication bus carries data corresponding to a value of acceleration exceeding the first predetermined set point to the controller (par [0029] describes the controller receiving measurement regarding the accelerator/throttle opening).
Re claims 7, 17, wherein the controller is connected to a vehicle data communication bus (40,42,44), and wherein the data communication bus carries data regarding a plurality of vehicle components (par [0029] describes various measurements); and wherein the controller is configured to determine whether a the acceleration exceeding the first predetermined set point exists based on a condition of at least one of the plurality of the vehicle components (par [0026] describes the controller transferring oil depending on power and torque demand while par [0029] describes the controller calculating the power and torque derived from accelerator/throttle opening measurement).
Re claim 12, a transmission system (10) for an electric vehicle (the lubrication assembly and transmission of Gianone is capable of being used in an electric vehicle) comprising: a gearbox (12) containing gears (16,28) and a lubricating fluid (38); a reservoir (18) for storing lubricating fluid; a pump (20) for moving lubricating fluid into and out of the reservoir (par [0026]), wherein operation of the pump is controlled by a controller (26); wherein controller is configured to control the pump so that a portion of the lubricating fluid is transferred into or out of the reservoir based on an acceleration of the vehicle (par [0026] describes the controller transferring oil depending on power and torque demand while par [0029] describes the controller calculating the power and torque derived from accelerator/throttle opening measurement) a heat exchanger located between the pump and the gearbox such that the lubricating fluid passes through the heat exchanger when fluid is entering and leaving the gearbox (fig. 5 shows the flow line extending outside of the shell, this would allow heat to be transferred when fluid is entering and leaving the gearbox).
Re claim 13, wherein the lubricating fluid is transferred out of the reservoir toward the gear box when a value of the acceleration of the vehicle rises above a first predetermined set point (par [0026] describes transferring a first portion oil from 18 to 12 during high power and torque, this is indicative of a threshold where the controller would initiate the pumping process; par [0029] describes the power and torque being derived from accelerator/throttle opening, the first predetermined set point is calculated by the controller based on the measured accelerator/throttle opening from the sensor).
Re claim 15, wherein the lubricating fluid is transferred into the reservoir when a value of the acceleration of the vehicle decreases below a second predetermined set point (par [0026] describes transferring a second portion oil from 12 to 18 during low-medium power and torque, this is indicative of a threshold where the controller would initiate the pumping process; par [0029] describes the power and torque being derived from accelerator/throttle opening, the second predetermined set point is calculated by the controller based on the measured accelerator/throttle opening from the sensor).
Re claim 18, a method of operating a transmission system (10) for an electric vehicle (the lubrication assembly and transmission of Gianone is capable of being used in an electric vehicle), wherein the system includes a gearbox (12) containing gears (16,28) and a lubricating fluid (38) and a pump (20) for transferring fluid into and out of a reservoir (18) that stores the lubricating fluid (par [0026]), the method comprising the steps of: operating the pump so that the lubricating fluid is transferred into or out of the reservoir based on an acceleration of the vehicle (par [0026] describes the controller transferring oil depending on power and torque demand while par [0029] describes the controller calculating the power and torque derived from accelerator/throttle opening measurement); controlling the pump so that a first portion of the lubricating fluid is transferred from the reservoir toward the gear box when the acceleration of the vehicle exceeds a first predetermined set point (par [0026] describes transferring a first portion oil from 18 to 12 during high power and torque, this is indicative of a threshold where the controller would initiate the pumping process; par [0029] describes the power and torque being derived from accelerator/throttle opening, the first predetermined set point is calculated by the controller based on the measured accelerator/throttle opening from the sensor); transferring said the a second portion from the gear box to the reservoir when the acceleration of the vehicle has returned below a second predetermined set point after the acceleration exceeds a first predetermined set point (par [0026] describes transferring a second portion oil from 12 to 18 during low-medium power and torque, this is indicative of a threshold where the controller would initiate the pumping process; par [0029] describes the power and torque being derived from accelerator/throttle opening, the second predetermined set point is calculated by the controller based on the measured accelerator/throttle opening from the sensor); wherein the volume of the first portion is substantially the same as the volume of the second portion (par [0033-35] describe removing a fixed volume of oil from 18 until the oil level is at R2 and then returning the same fixed volume of oil to 18 until the oil level is at R1).
Re claim 21, wherein the first portion is equal to the second portion (par [0033-35] describe removing a fixed volume of oil from 18 until the oil level is at R2 and then returning the same fixed volume of oil to 18 until the oil level is at R1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 11, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gianone et al. (CN 101936383 A). Gianone discloses the transmission system (as cited above). Gianone does not clearly disclose:
Re claim 2, wherein the volume of the first portion of the lubricating fluid is less than 100 ml.
Re claim 3, wherein the volume of the first portion of the lubricating fluid is about 50 ml.
Re claims 9, 14, wherein the first predetermined set point is at least 1.2 G.
Re claims 11, 16, wherein the second predetermined set point is less than or equal to 0.5 G.
Regarding claims 2 and 3, Gianone par [0033]-[0035] describes only pumping a limited amount of fluid into the gear box. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to pump the claimed amount of fluid into the gear box to control how much of the gear is immersed in the oil level and thereby preventing unnecessary drag on the gear, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 9 and 14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transfer more oil into the gear box during the claimed acceleration to provide better cooling and lubricating during higher work load, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 11 and 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transfer more oil into the gear box during the claimed acceleration to control how much of the gear is immersed in the oil level and thereby preventing unnecessary drag on the gear, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive.
On pages 7-8 of the Remarks, Applicant argues Gianone does not disclose that vehicle acceleration is utilized as a parameter in controlling the pump. Further, there is no disclosure of a first predetermined set point and a second predetermined set point of acceleration. Examiner respectfully disagrees. Gianone par [0026] describes transferring a first portion of oil from 18 to 12 during high power and torque and transferring a second portion of oil from 12 to 18 during low-medium power and torque, this is indicative of a threshold where the controller would initiate the pumping process and switch the flow direction. Par [0029] describes the power and torque being derived from an accelerator/throttle opening, so the set points are calculated by the controller based on the accelerator/throttle opening measurement. In summary, the accelerator/throttle opening measurement is with respect to how the vehicle is accelerating. This would allow the controller to compute the vehicle’s power and torque consumption, thereby controlling the pump to manage the oil flow to the gearbox accordingly.
Page 8, Applicant argues Gianone does not disclose the new limitation of the same volume of fluid leaves the gearbox. Examiner respectfully disagrees. Please see the Rejection above for details as to how the art(s) read on this new limitation.
Page 8, Applicant argues Gianone does not disclose the heat exchanger. Examiner respectfully disagrees. Please see the Rejection above for details as to how the art(s) read on this new limitation.
Pages 9-10, Applicant argues the reasoning for the rejection of claims 2, 3, 9, 11, 14 and 16 is flawed and based on impermissible hindsight. Examiner respectfully disagrees. Gianone par [0026] describes too much oil would produce power loss in the gearing (this deals with the claimed fluid volume range), but would require additional oil when the gearing is under higher load demand (this deals with the claimed acceleration range). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to pump the claimed amount of fluid into the gear box to control how much of the gear is immersed in the oil level and thereby preventing unnecessary drag on the gear. And it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transfer more oil into the gear box during the claimed acceleration to provide better cooling and lubricating during higher work load. Further, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654